 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3
   Assistant United States Attorney
 4 Chief, Criminal Division

 5 JOHN H. HEMANN (CABN 165823)
   COLIN C. SAMPSON (CABN 249784)
 6        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 7        Telephone: (415) 436-7200
          FAX: (415) 436-7234
 8        John.hemann@usdoj.gov
   Attorneys for United States of America
 9
   ROBERT FELDMAN
10
   JOHN MARK POTTER
11 Quinn Emanuel Urquhart & Sullivan, LLP
   50 California Street, 22nd Floor
12 San Francisco, CA 94111
   415-875-6600
13 Fax: 415-875-67600

14 Email: johnpotter@quinnemanuel.com
          bobfeldman@quinnemanuel.com
15 Attorneys for Defendants

16                               UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18
                                         OAKLAND DIVISION
19
     UNITED STATES OF AMERICA,        ) CASE NO. 4.11-CR-0573-JSW
20                                    )
           Plaintiff,                 ) STIPULATED INTERIM PROTECTIVE
21                                    ) ORDER
22                 v.                 )
                                      )
23   PANGANG GROUP COMPANY, LTD.;     )
     PANGANG GROUP STEEL VANADIUM & )
24   TITANIUM COMPANY, LTD.; PANGANG  )
     GROUP TITANIUM INDUSTRY COMPANY, )
25
     LTD; PANGANG GROUP INTERNATIONAL )
26   ECONOMIC & TRADING COMPANY; HOU )
     SHENGDONG; and DONG YINGJIE,     )
27                                    )
           Defendants.                )
28                                    )
 1          The United States of America, represented by John H. Hemann and Colin C. Sampson, and

 2
     Defendants Pangang Group Company, Ltd., Pangang Group Steel Vanadium & Titanium Company,
 3

 4 Ltd., Pangang Group Titanium Industry Company, Ltd., Pangang Group International Economic &

 5
     Trading Company (the “Pangang Defendants”), represented by John Mark Potter and Robert Feldman,
 6
     stipulate and agree that the following proposed order should be entered on an interim basis. The parties
 7

 8 have engaged in several discussions regarding a final protective order, but to date the parties have not

 9
     reached an agreement. In order to facilitate review of discovery by counsel for the Pangang Defendants,
10

11 the parties agree that an interim protective order should be issued while the parties endeavor to reach an

12
     agreement or prepare motions regarding a final protective order to be entered by the Court.
13

14                                                       ALEX G. TSE
                                                         United States Attorney
15
     October 2, 2018.                                    /s/ Colin Sampson
16                                                       JOHN H. HEMANN
17                                                       COLIN C. SAMPSON
                                                         Assistant United States Attorneys
18

19                                                       Attorneys for The United States

20 October 2, 2018.                                      /s/ Bob Feldman
21                                                       JOHN MARK POTTER
                                                         ROBERT FELDMAN
22                                                       Quinn Emanuel Urquhart & Sullivan, LLP

23
                                                         Attorneys for Pangang Defendants
24

25

26

27

28
 1                                                [PROPOSED] ORDER

 2           Pursuant to stipulation of the parties, and for good cause shown, the Court enters the following

 3 interim protective order under 18 U.S.C. § 1835 and Federal Rule of Criminal Procedure 16(d)(1):

 4           1.     In accordance with Federal Rule of Criminal Procedure 16, the government and

 5 defendants shall make discovery, including any alleged trade secrets or confidential and proprietary

 6 business information, available for inspection and copying by opposing counsel. Production of

 7 documents and information containing such trade secrets and business information shall be governed by

 8 the provisions of this order unless superseded or amended by a later order.

 9           2.     Pangang Group Company, Ltd., Pangang Group Steel Vanadium & Titanium Company,

10 Ltd., Pangang Group Titanium Industry Company, Ltd., and Pangang Group International Economic &

11 Trading Company (collectively the “Pangang Defendants”) have requested, and the United States of

12 America (the “Government” and together with the Pangang Defendants, the “Parties”) has agreed to

13 produce certain documents and information in this matter. The Parties agree that an interim

14 protective order be entered herein. The Parties further agree that entry of this Order is not a substitute for

15 entry of a final Protective Order and that entry of a final Protective Order is necessary for this matter to

16 progress fairly and expeditiously.

17           3.     The party producing Confidential Materials shall be referred to herein as the “Producing

18 Party,” and the party receiving such Confidential Materials shall be referred to herein as the “Receiving

19 Party.”

20           4.     Until a final Protective Order can be entered, the Pangang Defendants and the

21 Government agree that all documents and information produced by the Government will be produced

22 only to outside counsel for the Pangang Defendants – Quinn Emanuel Urquhart & Sullivan, LLP

23 (“Quinn Emanuel”). Quinn Emanuel shall not share the documents and information produced by the

24 Government with anyone other than lawyers and other full time employees of Quinn Emanuel unless

25 and until an order of this Court allows otherwise. The Receiving Party shall use all Confidential

26 Materials exclusively in connection with this case, and not for the economic benefit of any individual,

27 entity, or party, or any commercial, business, or other purpose. Nothing herein shall prevent defendants

28 from using the materials as exhibits to pleadings or otherwise, or from referring to, quoting, or reciting
     from any information contained in such Confidential Materials in connection with pleadings or motions
 1 filed in this case, provided that such materials be filed under seal or submitted to the court for in camera

 2 inspection.

 3          5.      The Receiving Party shall maintain any materials received pursuant to this protective

 4 order in a manner reasonably intended to preserve and maintain the confidentiality of the materials.

 5 Until a final protective order is entered, the documents and information produced by the Government,

 6 whether in paper or electronic format, shall remain inside the United States, and any computer or device

 7 containing such information shall be encrypted and shall not be connected to any computer network that

 8 would allow any person not authorized by this protective order to view the materials. Any decryption

 9 key should be provided to the recipient via separate media (e.g., telephone) and should not be mailed or

10 delivered in the same envelope or container as any encrypted computer or hard drive. For purposes of

11 clarity, such materials may be hosted by defense counsel on Citrix ShareFile or similar hosting platform

12 with two-factor authentication enabled and access restricted to defense counsel and an IT administrator

13 on defense counsel’s staff.

14          6.      Violations of this interim protective order shall be punishable by contempt of court or any

15 other legally available sanction that the Court deems appropriate. All parties to whom materials are

16 disclosed under this protective order consent to this court’s jurisdiction for purposes of enforcing this

17 Order.

18          7.      This Order shall not constitute a waiver of any Parties’ rights nor constitute evidence

19 regarding any issue in this case including rights and issues pertaining to confidentiality of documents

20 and information produced pursuant to this Order.

21
            IT IS SO ORDERED.
22
            Date:                                         ________________________________
23                                                        UNITED STATES DISTRICT JUDGE

24

25

26

27

28
